Mr. Justice Wolf
delivered the opinion of the Court.
Act No. 24 of April 18, 1929 provides:
*371“2. To pass before tbe Supreme Court of Puerto Rico or before such board of examiners as tbe Supreme Court may appoint in conformity with this Act, a general oral examination in all subjects prescribed in section 3 of this Act, in the order therein established; Provided, however, That any person, obtaining the academic degree of bachelor of laws in the Law School of the University of Puerto Rico from and including the school course corresponding to the year 1929-30, shall not be obliged to pass the examination prescribed in this clause in order to practise said profession, and shall be entitled to have the Supreme Court of Puerto Rico issue him a license to practise law, upon application therefor and after presenting the title which the University of Puerto Rico issued to him, as a proof of having obtained the academic degree of bachelor of laws.”
The petitioner asks to be admitted to practise in this court without examination and in justification thereof recites that he studied at the University of Puerto Eico for several years; that because of financial conditions he was compelled to abandon Ms attendance there, but that he continued his studies of law and finally obtained a certificate of the free law course. He maintains that he is therefore entitled to admission without examination.
The rule established by the act aforesaid is that all persons must take oral examinations unless they have obtained a bachelor of laws degree in the University of Puerto Eico. The petitioner does not bring himself within the exception. While perhaps the title obtained by the petitioner involves the same amount of knowledge possessed by any other graduates of the school of law yet, supposing we had the power, we are not disposed to transcend the exception made by the Legislature.
Petition will be denied.